HEANEY, Circuit Judge,
dissenting.
I respectfully dissent.
Because there are disputed facts which were not resolved at the state court trial, Burton Donald Woods has not received “a reliable and clearcut determination of the voluntariness of [his] confession” as required by Jackson v. Denno, 378 U.S. 368, 84 S.Ct. 1774, 12 L.Ed.2d 908 (1964). See id. at 391, 84 S.Ct. at 1788. In the pretrial hearing on defendant’s motion to suppress, Woods testified that Sergeant Edward Bright promised to get Woods psychiatric help and a reduced charge in return for Woods’s confession. Although Woods and Bright were alone in the polygraph room when the alleged exchange took place, the state failed to call Bright as a witness to *316contradict Woods’s testimony.1 This Court has held that where the state omits the testimony of a police officer who overheard the preconfession conversation at which a promise of leniency was allegedly made, an additional evidentiary hearing on the voluntariness of the confession is mandatory. See Hunter v. Swenson, 442 F.2d 625 (8th Cir.1971). This is the case even though the state introduces the testimony of the police officer who actually took part in the conversation.
The appellees argue that “[e]ven appellant’s own testimony does not support a reasonable theory that promises were made.”2 Brief of Appellees at 11. This argument is without foundation. On direct examination, Woods described his conversation with Bright:
Q When you went in to talk to Sergeant Bright what did he tell you?
A He asked me if I ever had taken a polygraph examination before and I told him I had not and he said the way it works is, if I am telling the truth it could be used for me and if I am lying he couldn’t admit it into Court and we never got over to how it actually worked. He started explaining to me about, in his experience as an officer, that any time a person is stabbed or shot, a number of times, that is needed to kill them, something is actually wrong with that person as in this instance, that person needs some type of help and that he would be willing to get that type of help for that person. He told me his record speaks for himself and he was a good officer and he would get Detective Holt to agree with that.
Q Did he tell you that he was going to get you some help?
A Yes, he did.
Q Did he tell you that he thought there was something wrong with you?
A Not me per se, indirectly, he said that was something wrong with the person. Q And he told you that he was going to work with Detective Holt to get you some help?
A Right.
Q Did you believe that was the situation?
A Yes, I did.
Q Did you rely on what Sergeant Bright was telling you?
A Yes.
Tr. at 70.
It is irrelevant that Bright’s promises could be considered indirect. “To be admissible, a confession * * * must not be * * * obtained by any direct or implied promises, however slight[.]” Brady v. United States, 397 U.S. 742, 753, 90 S.Ct. 1463, 1471, 25 L.Ed.2d 747 (1970) (quoting Bram v. United States, 168 U.S. 532, 542-43, 18 S.Ct. 183, 186-87, 42 L.Ed. 568 (1897)). The Supreme Court has stated that where a defendant confesses while “in custody, alone and unrepresented by counsel * * *, even a mild promise of leniency [is] deemed sufficient to bar the confession, not because the promise [is] an illegal act as such, but because defendants at such times are too sensitive to inducement and the possible impact on them too great to ignore and too difficult to assess.” See Brady, 397 U.S. at 754, 90 S.Ct. at 1472 (discussing Bram). This was the situation in which Woods found himself. The fact that he took such pains to tell precisely what was said reinforces his credibility.3 Although the impact on Woods of Bright’s statements is arguably unclear, it was thrown *317into sharp focus during his cross-examination when the following exchange took place between Gordon Ankney, the Assistant Prosecuting Attorney, and Woods:
Q So the only promise that was made to you that induced you to make this statement is that one of the police officers, Detective Bright, said that you would be hospitalized?
A That and the reduced charge was mentioned, yes, Sir.
Tr. at 82.
Even if we were to concede that Woods received a reliable determination of the voluntariness of his confession at the state court level, we would still have to remand because the federal district court applied the wrong standard of review to the state court decision. The Supreme Court has recently held that a state court determination of the voluntariness of a confession is not entitled to the 28 U.S.C. § 2254(d) presumption of correctness. See Miller v. Fenton, — U.S. -, 106 S.Ct. 445, 88 L.Ed.2d 405 (1985). It stated that “the ultimate question whether, under the totality of the circumstances, the challenged confession was obtained in a manner compatible with the requirements of the Constitution is a matter for independent federal determination.” Id. at-, 106 S.Ct. at 451, 88 L.Ed.2d at 412. It is clear that the district court erroneously applied the section 2254(d) presumption to the state court’s finding of voluntariness. The district court found “that there was sufficient evidence to support the trial court’s finding that the confession was voluntary.” Order and Memorandum at 2. It also adopted the magistrate’s Report and Recommendation which stated:
Under 28 U.S.C. § 2254(d) state court findings are presumed to be correct * * *.
In this habeas action, petitioner has not established any deficiency in the state court factfinding procedures. Therefore, we must presume that state court findings were correct. 28 U.S.C. § 2254(d)(8); Jackson v. Wyrick, [730] F.2d [1177, 1178], No. 83-1716, slip op. at 2 (8th Cir. March 29, 1984). The facts determined in the suppression hearing are fairly supported by the record.
Report and Recommendation of United States Magistrate at 10-11.
Similarly, the majority of this Court found that the state court’s determination had “ample support in the record.” This, however, is not the correct standard of review for determinations of voluntariness, but is, rather, the standard of review for state court findings of fact. See 28 U.S.C. § 2254(d).
Although, as the majority points out, the Miller Court stated that when “the issue involves the credibility of witnesses and therefore turns largely on an evaluation of demeanor, there are compelling and familiar justifications for leaving the process of applying law to fact to the trial court and according its determinations presumptive weight,” Miller, — U.S. at-, 106 S.Ct. at 452, 88 L.Ed.2d at 413-14, it emphasized that this was not the case in determinations of voluntariness. Id. at —, 106 S.Ct. at 453-54, 88 L.Ed.2d at 414-15. It stated that
practical considerations that have led us to find other issues within the scope of the § 2254(d) presumption are absent in the confession context. First, unlike the impartiality of a given juror, or competency to stand trial, assessments of credibility and demeanor are not crucial to the proper resolution of the ultimate issue of “voluntariness.” * * * [T]he state court judge is not in an appreciably better position than the federal habeas court to make that determination.
* * * [T]he allocation of a guilty plea, the adjudication of competency to stand trial, and the determination of juror bias, take place in open court on a full record. In marked contrast, the critical events surrounding the taking of a confession almost invariably occur in a secret and inherently more coercive environment. These circumstances, * * * together with the inevitable and understandable reluctance to exclude an otherwise reliable admission of guilt, * * * elevate the risk that erroneous resolution of the voluntariness question might inadvertently *318frustrate the protection of the federal right.
Id. at-, 106 S.Ct. at 453-54, 88 L.Ed.2d at 415 (citations omitted).
The proceedings here did not adequately protect Woods’s federal right. Therefore, this case should be remanded to the state court for a full hearing on the voluntariness issue, at which hearing the state should call Bright as a witness. Thereafter, if the state fails to set the confession aside, Woods would be entitled to a full and independent review on the record in a federal habeas corpus proceeding.

. We may assume that since the state did not call Bright as a witness, Bright’s testimony would have been favorable to' Woods. See Sims v. Georgia, 389 U.S. 404, 406, 88 S.Ct. 523, 525, 19 L.Ed.2d 634 (1967).


. The Missouri Court of Appeals stated: "We cannot see that defendant’s testimony indicates any promises were made to him that he would receive a lesser charge or better treatment for his mental problems if he would confess.” State v. Woods, 662 S.W.2d 527, 534 (Mo.App. 1983).


. Woods's claim that he was induced is especially credible given the circumstances. Woods had consistently maintained his innocence in the face of four hours of questioning by various officers, yet he confessed within ten minutes of entering a closed room with Bright.